Acknowledgment
The amendment filed on March 21, 2022, responding to the Office Action mailed on January 26, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    731
    562
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0135160 (Sun).

    PNG
    media_image2.png
    412
    1019
    media_image2.png
    Greyscale
Regarding claim 23, Sun discloses and suggests at annotated Figures 4 and 12 a display device including a display area, as annotated and described at [0023-24], and a non-display area, as annotated, located on a periphery of the display area, as shown, the display area including a sensor area, e.g. A, for an optical sensor, e.g. camera [0073], and a non-sensor area, as 
Regarding claim 24 which depends upon claim 23, Sun teaches a barrier layer, 111 [0068], disposed between the substrate portion and the TFT layer, as shown; and a humidity penetration blocking pattern, e.g. 105 [0068], disposed between the substrate portion and the TFT layer, i.e. along the sidewall of the substrate portion and TFT layer, wherein the humidity penetration blocking pattern comprises silicon oxynitride [0074].
Regarding claim 25 which depends upon claim 24, Sun teaches the humidity penetration blocking pattern is disposed in and overlapped with the sensor area, as shown.
Regarding claim 29 which depends upon claim 23, Sun teaches a barrier layer, e.g. 111, disposed between the first substrate and the second substrate, as shown, and the through hole passes entirely through the barrier layer, as shown.

Allowable Subject Matter
Claims 1-24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the device of claim 1 comprising a light-blocking layer disposed in the sensor area on the substrate portion.
Regarding claim 26 the prior art does not teach the device of claim 26, comprising a barrier layer disposed between the substrate portion and the TFT layer, wherein the barrier layer further comprises a groove protruding further in the thickness direction than the barrier layer in the non-sensor area.
Claims 2-23 and 27-28 depend directly or indirectly on claims 1 or 26 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant’s arguments with respect to claim 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893